Case 1:18-cr-00381-CMA-GPG Document 451 Filed 09/02/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 18-cr-00381-CMA-GPG-06

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   6. MARIE MATOS,

          Defendant.


    ORDER ADOPTING AND AFFIRMING SEPTEMBER 17, 2019 RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #240). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Second Superseding

   Indictment which charged violation of 21 U.S.C. §§ 846; 841(a)(1), (b)(1)(A)(vi); and

   841(a)(2), (b)(1)(A)(vi), conspiracy to distribute and possess with intent to distribute 400

   grams and more of fentanyl and counterfeit controlled substance. The Court also notes

   that Defendant consented to Magistrate Judge Gallagher advising her with regard to her

   Constitutional rights and her rights pursuant to Rule 11 of the Federal Rules of Criminal

   Procedure. Magistrate Judge Gallagher conducted the Rule 11 hearing on September

   17, 2019, at which time he appropriately advised the Defendant of her rights and made

   inquiry as to the Defendant’s understanding of the charges, the terms of the plea
Case 1:18-cr-00381-CMA-GPG Document 451 Filed 09/02/20 USDC Colorado Page 2 of 2




   agreement, the voluntariness of her plea, and of the consequences of pleading guilty.

   Based on that hearing Magistrate Judge Gallagher recommended that the District Court

   Judge accept Defendant's plea of guilty to Count One of the Second Superseding

   Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.      Court Exhibits 1 and 2 are accepted and admitted.

         2.      The plea as made in open court on September 17, 2019 is accepted and
                 the Defendant is adjudged guilty of violation of 21 U.S.C. §§ 846;
                 841(a)(1), (b)(1)(A)(vi); and 841(a)(2), (b)(1)(A)(vi), conspiracy to distribute
                 and possess with intent to distribute 400 grams and more of fentanyl and
                 counterfeit controlled substance.



         DATED: September 2, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                 2
